                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

PRINCESS AMINA SALVADOR,

      Plaintiff,

v.                                             CASE NO. 3:18-CV-2161-MCR-CJK

OFFICER BRAVE,

      Defendant.
                                           /

                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated October 18, 2018. ECF No. 4. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). The Court has made a de novo determination of the record and any timely

filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                               Page 2 of 2


      2.     This case is DISMISSED WITHOUT PREJUDICE under 28 U.S.C.

§ 1406(a).

      3.     The clerk is directed to close the file.

      DONE AND ORDERED this 26th day of November 2018.



                                        M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:18cv2161-MCR-CJK
